Sup. Ct. Va. Motion of City of Richmond et al. for leave to file a brief as amici curiae granted. Motion of respondent for leave to proceed in forma pauperis granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 7, 2003. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 4, 2003. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, April 23, 2003. This Court’s Rule 29.2 does not apply.